Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals opinion discussing plaintiff Gordon Bredow’s status as an invitee or a licensee. We nevertheless affirm the result reached by the Court of Appeals because we conclude that, assuming arguendo that the plaintiff remained an invitee throughout his time on the property, the danger was open and obvious and contained no special aspects excepting it from the open and obvious doctrine. See Hoffner v Lanctoe, 492 Mich 450, 473 (2012).